1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                          SOUTHERN DISTRICT OF CALIFORNIA
9
10   SCOTT SCHUTZA,                                     Case No.: 14cv2628 JM(RBB)
11                                     Plaintiff,
                                                        ORDER OF DISMISSAL
12   v.
13   FRN OF SAN DIEGO, LLC, a Delaware
     Limited Liability Company; and DOES 1-
14
     10,
15                                  Defendants.
16
17         Having considered the parties’ Joint Motion for Dismissal Pursuant to
18   F.R.Civ.P.41(a)(1), the court GRANTS the joint motion. (Doc. No. 79.) Accordingly, this
19   court DISMISSES WITH PREJUDICE all claims in this action. Each party to bear its
20   own fees and costs. The Clerk of Court shall terminate the case.
21         IT IS SO ORDERED.
22   Dated: September 6, 2019
23
24
25
26
27
28

                                                    1
                                                                               14cv2628 JM(RBB)
